Mokgan, J.,
dissenting. I think the defendant is not bound.
When he indorsed the check in question I think he only guaranteed that, at the time of its date, the drawer thereof had the amount of money which it called for in the bank upon which it was drawn. I do not see how it can be distinguished from any other check. I understand the law to be that, to make the indorser of a check liable it must be presented within a reasonable time. Here plaintiff kept the check in his possession for several weeks without the knowledge of the defendant. He was, I think, justified in believing that the check had been presented and paid. His right in this regard, I think, is made apparent from the *867fact that the record discloses that, between the date of the check and the time it was presented, the drawer had sufficient funds in bank to pay the same.